DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Claims 1-8, 10-15, 26-31, and 33-37 are pending.  Claims 9 and 32 are newly cancelled.  Claims 36 and 37 are newly added.

Allowable Subject Matter
Claims 1-8, 10-15, 26-31, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The newly introduced features which specify the angle measurement command and the distance measurement command being determined as compatible (or not compatible) based on the geometric relationship in terms of parallelism or intersection of the at least two geometric features distinguish over the current rejection and the art as a whole.  The claims require multiple sets of geometric features being analyzed in terms of angle, determining parallelism or intersection, and then conditional on the result providing varying relational command menu portions to display based on validity.  The highly detailed scenarios set forth in the amended claim language is novel over the art.  While context sensitive menu options are known in the art, as are various interfaces for managing coordinate measuring machines in the context of CAD systems, these systems generally do not involve such detailed conditional menu systems based on the angular information of geometry subsets, which is now claimed.  For this reason, applicant’s arguments filed 11/13/2020 are persuasive and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128